UNITED STATES DISTRICT COURT                                               FILED
EASTERN DISTRICT OF NEW YORK                                               CLERK
-------------------------------------------------------X          7/29/2019 4:55 pm
The Estate of LANA KEENAN,
                                                                     U.S. DISTRICT COURT
PADRAIG KEENAN, SARA KEENEN,
                                                                EASTERN DISTRICT OF NEW YORK
PIERCE KEENAN, a minor child, and
                                                                     LONG ISLAND OFFICE
DAMIEN KEENAN, a minor child,

          Plaintiffs,                                          Case No. 16-cv-0149 (SFJ)(AYS)
          -v-                                                  Memorandum and Order
                                                               (re: County Defendants)
DR. JAMIE HOFFMAN-ROSENFELD, et al.,

         Defendants.
-------------------------------------------------------X
FEUERSTEIN, S., Senior District Judge:

I.        Introduction

      Plaintiffs the Estate of Lana Keenan (“Lana”), Padraig Keenan (“Padraig” or “Father”), Sara

Keenan (“Sara” or “Mother”; together with Padraig or Father, the “Parents”), Pierce Keenan

(“Pierce”), and Damien Keenan (“Damien”; together with Pierce, the “Brothers”; collectively,

with Lana and the Parents, the “Plaintiffs”) commenced this action against Defendants the

County of Suffolk (the “County”), Dennis Nowak as the Director of Suffolk County Child

Protective Services (“Nowak”), John O’Neill as the Chief Executive of the Suffolk County

Department of Social Services (“O’Neill”), Child Protective Services of Suffolk County

(“CPS”), 1 the Suffolk County Department of Social Services (“DSS”), 2 the Suffolk County




1
  CPS is a unit of the Suffolk County Department of Social Services (“DSS”), one of New York
State’s Local Departments of Social Services. See, e.g.,
https://www.suffolkcountyny.gov/Departments/Social-Services. Neither CPS nor DSS is a
suable entity as each is “a municipal department that does not have a legal identity apart from the
municipality that created it.” Teitelbaum v. Katz, No. 12-cv-2858, 2013 WL 563371, at *5
(S.D.N.Y. Feb. 11, 2013)(dismissing claims against CPS and DSS because they “are not suable
entities”)(further citations omitted).
2
     See supra note 1.
                                                           1
Attorney’s Office 3 (the “County AO”), CPS worker Colleen Pidel (“Pidel”), CPS worker Edward

Encarnacion (“Encarnacion”), and CPS worker Maureen Peterson (“Peterson”) (hereafter,

collectively, the “County Defendants” 4), among other defendants, alleging, inter alia, various

civil rights claims pursuant to 42 U.S.C. § 1983. (See generally Complaint (ECF No. 1);

Amended Complaint (ECF No. 108).) Presently before the Court is the County Defendants’

motion seeking summary judgment in their favor on all of Plaintiffs’ claims (hereafter, the

“Summary Judgment Motion”) (see ECF No. 142; see also Mem. of Law in Supp. of Mot.

Summ. J. (ECF No. 142-16) (hereafter, “Support Memo”)), which Plaintiff opposes (hereafter,

“Opposition” or “Opp’n”) (see ECF Nos. 143, 143-1 (Mem. In Opp’n)). For the reasons that

follow, Defendants’ Summary Judgment Motion is GRANTED.




3
  “Although the Suffolk County Attorney’s Office is named as a defendant, there are no
allegations against the office in the complaint [or the Amended Complaint]. However, the
Suffolk County Attorney’s Office represents County defendants in this matter.” (Support Memo
at 1 n.1.) In any event, “in the case of the Suffolk County District Attorney’s Office, [it i]s not
an entity capable of being sued.” Barreto v. County of Suffolk, 455 F. App’x 74, 76 (2d Cir.
2012); Powell v. State of N.Y., No. 15-cv-3733, 2015 WL 7756108, at *2 (E.D.N.Y. Nov. 30,
2015) (“The District Attorney’s Office is a non-suable entity lacking any distinct legal existence
distinct from the District Attorney.”)(collecting cases).
4
  The caption of the March 27, 2017 Amended Complaint also includes the name of CPS worker
Joy DeCordova (see ECF No. 108), who was not named in the original Complaint. (Cf., ECF
No. 1.) (See infra at note 15 for further discussion.)

                                                 2
II.    Background

       A. Factual Background

              1. Generally and for Context 5

       This case emanates “out of the tragic and untimely death” of Lana, the three-month old

daughter of the Parents and sister to the Brothers. (Support Memo at 1.)

              Lana was hospitalized on January 3, 2014 and passed away on
              February 6, 2014 at defendant Cohen Children’s Medical Center.
              According to the [C]omplaint, while Lana was hospitalized,
              defendant Dr. Jamie Hoffman-Rosenfeld (“Dr Hoffman-
              Rosenfeld”) made an intentionally false report to defendant [CPS]
              to the effect that Lana had been abused and/or neglected by [her
              P]arents. Plaintiffs aver that “[b]ased upon defendant [Dr.]
              Hoffman-Rosenfeld’s intentionally false and knowingly
              misleading statements, Family Court proceedings were launched
              and continued against [the Parents]” by [CPS] workers, defendants
              Pidel, Encarnacion and Peterson . . .

(Support Memo at 1-2 (citing Complaint, ¶¶30, 31, 33, 120).) “Plaintiffs do not claim to have

been criminally prosecuted. The so called ‘prosecution’ to which they refer is the Family Court

proceeding allegedly fomented by Dr. Hoffman-Rosenfeld.” (Id. at 2, note 3.)




5
  This subsection is taken from the County Defendants’ Support Memo which relies upon the
Plaintiffs’ original Complaint. In their Local Rule 56.1 Statement, the County Defendants do not
provide any facts regarding these allegations. (See County’s Rule 56.1 Statement (ECF No. 142-
1), in toto.) Plaintiffs’ Local Rule 56.1 Statement does include some of these facts, albeit
without any citation to the record. (See ECF No. 145-3 at (unnumbered) ¶¶3, 11, 14.) For
purposes of the present Summary Judgment Motion only, these alleged facts are presented as
contextual background and are deemed to be not in dispute.
                                               3
               2. Relevant Background Regarding the County Defendants 6

       More specifically, on January 9, 2014, CPS sought the temporary removal of Lana,

Pierce and Damien from their Parents; to that end, CPS worker Peterson signed and filed

applications for pre-Petition temporary removal of the children (hereafter, the “Pre-Petitions”).

(See County’s 56.1 Statement, ¶¶1, 3; cf., Plaintiffs’ 56.1 Statement, (unnumbered 7) ¶12.) The

Parents, each represented by counsel, appeared in Family Court in response to the Pre-Petitions.

(See id. at ¶4.) Upon advice of counsel, Sara consented to giving temporary custody of Pierce

and Damien to her parents pending the commencement of Child Protective Petitions and a

hearing thereupon. (See id. at ¶5.)

       On January 13, 2014, another CPS worker, Joy DeCordova, signed Child Protective

Petitions on behalf of the Lana and the Brothers alleging child abuse and negligence by the

Parents, with the child abuse of Lana alleged to be severe (hereafter, the “Petitions”). (See id. at

¶6; cf., Plaintiffs’ 56.1 Statement, (unnumbered) ¶13 ; cf., Plaintiffs’ 56.1 Statement, [13] (“On

January 13, 2014, a petition alleging abuse was filed in Family Court alleging that Lana

sustained widespread bleeding in her brain , spinal cord injury, and injuries to her neck ligaments



6
  Unless otherwise indicated, the facts are taken from the County Defendants’ Local Rule 56. 1
Statement (hereafter, the “County’s 56.1 Statement”)(see ECF No. 142-1), and Plaintiffs’ Local
Rule 56.1 Statement (hereafter, “Plaintiffs’ 56.1 Statement”)(see ECF No. 145-3). Unless
otherwise stated, a standalone citation to a Rule 56.1 Statement denotes that either the parties
have, or the Court has, determined the underlying factual allegation to be undisputed. Citation to
a party’s Rule 56.1 Statement incorporates by reference the documents cited therein, if any.
7
  Local Rule 56.1(b) requires “a corresponding numbered paragraph responding to each
numbered paragraph in the statement of the moving party;” however, Plaintiffs’ have submitted
16 unnumbered, non-corresponding, and predominantly unresponsive paragraphs. (See
Plaintiffs’ 56.1 Statement, in toto.) Further, Plaintiffs have failed to comply with Local Rule
56.1(d), which provides: “Each statement by the movant or opponent pursuant to Rule 56.1(a)
and (b), including each statement controverting any statement of material fact, must be followed
by citation to evidence which would be admissible, set forth as required by Fed. R. Civ. P.
56(c).” (Emphasis added). (See also infra, Part III(A)(2).)
                                                 4
and further, that the injuries are those as seen when shaking an infant.”).) The filing of the

Petitions with Family Court commenced protective proceedings against the Parents (hereafter,

“Protective Proceedings”). (See id. at ¶8.) On January 14, 2014, “Family Court entered an

Order Directing Temporary Removal of Child[ren,] continuing Pierce . . . and Damien . . . in the

custody of Sara’s parents. Because Lana was hospitalized at that time, she was place in the

custody of the Suffolk County Commissioner of Social Services.” (Id. at ¶9 (internal citation

omitted).) A January 31, 2014 Family Court order was issued continuing this custodial

arrangement. (See id. at ¶10.) On August 7, 2014, the Family Court issued an “Order On

Application For Return of Child[ren] Temporarily Removed From Home” pursuant to which

Pierce and Damien were permitted to be returned to Father, but prohibiting Mother from

returning to the family home. (See id. at ¶11.)

       Thereafter, on November 6, 2014 and as part of the Protective Proceedings, the Family

Court conducted a trial on the Petitions (see Amended Complaint, ¶171); it issued its Decision

and Order on January 16, 2015, (hereafter, “Family Court Order”)(see Ex. J, attached to

County’s 56.1 Statement). “Based on all the credible evidence produced at trial,” the Family

Court judge found the County had failed “to establish by a preponderance of the evidence” that

Lana was an abused, severely abused or neglected child” or that the Brothers were “derivatively

abused or neglected.” (Ex. J at 25-26; see also County’s 56.1 Statement, ¶12; cf., Plaintiffs’ 56.1

Statement, (unnumbered) ¶16.)

       Sometime thereafter and pursuant to N.Y. General Municipal Law § 50-e, Plaintiffs filed

Notices of Claim with the County. (See County’s 56.1 Statement, ¶13.) Receipt of those Claims

prompted the County to issue two Notices of Municipal Hearings pursuant to N.Y. General

Municipal Law § 50-h, directing the Parents to each appear for a hearing on August 6, 2015.


                                                  5
(See id. at ¶¶13-14.) At the Parents’ request, the August 6, 2015 § 50-h hearings were adjourned

to October 8, 2015. (See id. at ¶16.) Despite clear and conspicuous notice that it was a

claimant’s responsibility to confirm attendance at a § 50-h hearing and to reschedule an

unconfirmed hearing date (see id. at ¶15), neither of the Parents “appeared at their § 50-h hearing

on the adjourn date of October 8, 2015. Nor did they or their counsel [sic] office request an

adjournment.” (Id. at ¶17; see also id. at ¶18 (“At no time after October 8, 2015 did Sara or

Padraig ever appear for the [sic] their hearings, nor was any attempt made by them or on their

behalf to reschedule the hearings.”).)

       B. Procedural History

       Plaintiffs commenced this action on January 12, 2016 by filing their original Complaint

(see ECF No. 1); the case was originally assigned to District Judge Wexler (see ECF No. 1-1.)

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the County Defendants moved

to dismiss the case (see ECF No. 35); they also moved for a stay of discovery (see ECF No. 39;

see also ECF No. 59), which motion was denied. (See June 2, 2016 Minute Entry (ECF No.

53).) As various discovery disputes were being brought before the Court, Plaintiffs moved to

amend their Complaint (see ECF No. 83), which the County Defendants opposed (see ECF No.

89). While the County Defendants’ dismissal motion and Plaintiffs’ amendment motion were

pending, Judge Wexler recused himself from the case, which was randomly reassigned to the

undersigned. (See Case Docket, Dec. 13, 2016 ELECTRONIC ORDER OF RECUSAL).

Thereafter, this Court scheduled a December 19, 2016 Status Conference. (See Case Docket,

Dec. 14, 2016 NOTICE of Hearing).

       At the December 19th Status Conference, among other things, this Court terminated all

pending dismissal motions with leave to refile as summary judgment motions upon close of


                                                6
discovery; a September 11, 2017 discovery deadline was set. (See Case Docket, Dec. 19, 2017

Minute Order (ECF No. 96).) Thereafter, on March 14, 2017, the Magistrate Judge entered an

order granting Plaintiffs’ motion to amend their complaint and directing Plaintiffs’ counsel “to

serve and file the amended complaint forthwith.” (Case Docket, Mar. 14, 2017 ELECTRONIC

ORDER (AYS).) On March 27, 2018, Plaintiffs filed their Amended Complaint (see ECF No.

108) raising numerous claims, to wit:

               1. pursuant to § 1983, the malicious prosecution of Parents by the
               CPS workers for their purported commencement and continuance
               of the Protective Proceedings (see Count 1);
               2. pursuant to § 1983, in the absence of probable cause, the abuse
               of process by CPS and DSS workers for their continuance of the
               Protective Proceedings (see Count 2);
               3. pursuant to § 1983, a conspiracy to permit and condone the use
               of false and misleading testimony against the Parents during the
               Protective Proceedings, the use of which interfered with the
               Plaintiffs’ constitutional rights, i.e., freedom of association and the
               fundamental rights inherent in the familial relationship (see Count
               3);
               4. pursuant to § 1983, the intentional violation of Plaintiffs’
               constitutional rights to familial association rights because of
               Lana’s and the Brothers’ removal from their parents’ custody (see
               Count 4);
               5. pursuant to § 1983, a Monell claim based on the alleged
               adopted custom and practice of CPS and DSS of having private
               citizens perform their investigative work, upon which CPS and
               DSS rely, and which resulted in constitutional injury (see Count 5);
               and
               6. pendent state law claims for false imprisonment, loss of
               companionship/consortium, intentional infliction of emotional
               distress, abuse of process, malicious prosecution, and defamation
               (see Counts 6, 11-15).

On April 10, 2017, the County Defendants answered the Amended Complaint denying the

majority of Plaintiffs’ allegations and raising various affirmative defenses. (See ECF No. 110.)



                                                 7
On February 1, 2018, the County Defendants moved for summary judgment in their favor as to

all the claims raised by Plaintiffs. (See Support Memo at 4, 22.)

        C. The Parties’ Positions

               1. The Defendants’ Position

        County Defendants argue that Plaintiffs cannot recover on any of their claims against

them:

               The parents cannot establish their § 1983 claim for malicious
               prosecution since they were not criminally prosecuted, arrested or
               detained. In particular, they cannot establish their § 1983
               malicious prosecution claim against the CPS workers because the
               CPS workers did not initiate the . . . [P]rotective [P]roceedings.
               Moreover, the CPS workers are absolutely immune from liability
               on § 1983 malicious prosecution and abuse of process claims.
               Alternatively and additionally, the doctrine of qualified immunity
               protects the CPS workers from plaintiffs’ § 1983 claim of
               malicious prosecution. Plaintiffs have no § 1983 claim for
               interference with their right to familial association because the
               children were removed from the parents’ custody initially with the
               parents’ consent and thereafter pursuant to orders of the Family
               Court. Since plaintiffs do no allege a cognizable violation of a
               constitutional right, they articulate no § 1983 conspiracy or Monell
               claim. Furthermore, plaintiffs have no evidence that a County
               custom or policy caused a violation of their civil rights. Last,
               plaintiffs may not proceed upon their pendent claims because they
               failed to appear for a hearing as required by N.Y. General
               Municipal Law § 50-h prior to bringing this action.

(Support Memo at 4-5 (citation omitted).)

               2. The Plaintiffs’ Position

        The bases for Plaintiffs’ Opposition is that the CPS workers were, in essence, lazy and

incompetent, relinquishing their investigative duties upon others, especially Defendant Hoffman-

Rosenfeld, a doctor and supposed child abuse specialist, who believed Lana suffered severe child

abuse. (See Opp’n at 2-4.) Plaintiffs contend that Hoffman-Rosenfeld continued to push her

theory of severe child abuse after the Parents did not provide her with a satisfactory explanation

                                                 8
for Lana’s injuries even after police interviewed the Parents, but found no criminal activity. (See

id. at 7, 13, 20.) Relying upon Hoffman-Rosenfeld’s alleged unsubstantiated theory, Plaintiffs

contend CPS nonetheless knowingly and recklessly relied on false information in pursuing pre-

Petition removal of Lana and her Brothers from their Parents and then pressing for continued

separation of the children from their Parents by commencement of the Protective Proceedings.

(See Opp’n at 9-10; see also id. at 22.)

       Opposing the County Defendants’ malicious prosecution claim, Plaintiffs assert that

custodial confinement is not a prerequisite to a Fourth Amendment violation, claiming “[a]ll that

is necessary is a violation or the impairment of an individual’s Fourth Amendment rights which,

in this case, means unwarranted restraint and interference with the parent/child relationship.”

(Opp’n at 10 (citing Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir. 1999); see also id. at 23-

24.) Apparently in opposition to the County Defendants’ abuse-of-process argument, Plaintiffs

state that “[a]s the result of the ‘perversion of proper legal procedures’ (i.e. false and misleading

petitions), the children also had their liberties unlawfully curtailed when their constitutionally

protected right to be with their parents so as to comfort and support each other was taken away as

the product of a perverse and corrupt investigation and equally corrupt prosecution.” (Id. at 12

(“[G]iven that the children were parties to the underlying Family Court investigation and

proceeding, they too have claims arising out of 42 U.S.C. § 1983.”)(emphasis in original).)

       Plaintiffs then posit that “[g]iven the facts alleged in the Complaint and opposing

counsel’s failure to challenge them, there is no level of immunity cloaking the County

Defendants.” (Id. (emphasis added).) Among other things, they would fault the County

Defendants for their reliance on Emerson v. City of New York, 740 F. Supp.2d 385 (S.D.N.Y.

2010), arguing Emerson held that only attorneys pursuing protective child litigation “may be


                                                  9
afforded absolute immunity as quasi-prosecutors,” and that since the CPS workers are not

lawyers or quasi-prosecutors, they are not entitled to that same protection. (Id. at 13.) Instead,

Plaintiffs invite this Court to rely upon Anilao v. Spota, 774 F. Supp.2d 457 (E.D.N.Y. 2011), in

rejecting the County Defendants’ claims for immunity. (See id. at 14.)

       In support of their Monell claim, the Plaintiffs argue that having doctors “literally take

charge of a CPS investigation and control it to the extent” that Protective Proceedings are

initiated “based solely on the information supplied by the doctors” and “without any independent

verification by CPS caseworkers”, i.e., “without probable cause”, is a custom and practice of the

County that leads to severe constitutional injury. (See Opp’n at 25 (“[T]his scenario is repeated

all too often in Suffolk County.”).) Finally, the Plaintiffs do not address the County Defendants’

arguments regarding Plaintiffs’ pendent state law claims.


III.   Discussion

       A. Applicable Law

               1. Motion for Summary Judgment Standard

       “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” ING Bank N.V. v.

M/V TEMARA, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir. 2018) (quoting Fed. R. Civ. P.

56(a)); accord Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018). In ruling on a summary

judgment motion, the district court must first “determine whether there is a genuine dispute as to

a material fact, raising an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

202 (2d Cir. 2007) (internal quotations and citations omitted); see also Ricci v. DeStefano, 557

U.S. 557, 586 (2009) (“On a motion for summary judgment, facts must be viewed in the light

most favorable to the nonmoving party only if there is a ‘genuine’ dispute as to those facts.”

                                                 10
(emphasis added; internal quotations and citation omitted)). On a motion for summary

judgment, “[a] fact is material if it ‘might affect the outcome of the suit under the governing

law[.]’” Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d Cir. 2015) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       In reviewing the record to determine whether there is a genuine issue for trial, the court

must “construe the evidence in the light most favorable to the non-moving party,” Centro de la

Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir. 2017)

(quotations, alterations and citation omitted), and “resolve all ambiguities, and credit all factual

inferences that could rationally be drawn, in favor of the party opposing summary judgment.”

Davis-Garett v. Urban Outfitters, Inc., 921 F.3d 30, 45 (2d Cir. 2019) (quotations and citation

omitted); see also Hancock v. County of Rensselaer, 882 F.3d 58, 64 (2d Cir. 2018) (“In

determining whether there is a genuine dispute as to a material fact, we must resolve all

ambiguities and draw all inferences against the moving party.”) “A genuine issue of material

fact exists if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Pollard v. N.Y. Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017) (quoting Anderson,

477 U.S. at 248); accord Nick’s Garage, Inc. v. Progressive Casualty Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “Where the record taken as a whole could not lead a rational trier of fact

to find for the nonmoving party, there is no genuine issue for trial.” Ricci, 557 U.S. at 586

(quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986));

accord Baez v. JetBlue Airways Corp., 793 F.3d 269, 274 (2d Cir. 2015).

       “The moving party bears the initial burden of showing that there is no genuine dispute as

to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d

Cir. 2013) (quotations, brackets and citation omitted); accord Jaffer, 887 F.3d at 114. “[W]hen


                                                 11
the moving party has carried its burden[,] . . . its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts . . . [,]” Scott v. Harris, 550 U.S. 372,

380 (2007) (quoting Matsushita Elec., 475 U.S. at 586-87), and must offer “some hard evidence

showing that its version of the events is not wholly fanciful[.]” Miner v. Clinton County, N.Y.,

541 F.3d 464, 471 (2d Cir. 2008) (quotations and citation omitted). The nonmoving party can

only defeat summary judgment by “adduc[ing] evidence on which the jury could reasonably find

for that party.” Lyons v. Lancer Ins. Co., 681 F.3d 50, 56 (2d Cir. 2012) (quotations, brackets

and citation omitted). “‘The mere existence of a scintilla of evidence in support of the [non-

movant’s] position will be insufficient’ to defeat a summary judgment motion[,]” Fabrikant v.

French, 691 F.3d 193, 205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252), and “[a] court

cannot credit a plaintiff’s merely speculative or conclusory assertions.” DiStiso v. Cook, 691

F.3d 226, 230 (2d Cir. 2012); see also Federal Trade Comm’n v. Moses, 913 F.3d 297, 305 (2d

Cir. 2019) (“[A] party may not rely on mere speculation or conjecture as to the true nature of the

facts to overcome a motion for summary judgment.” (quoting Fletcher v. Alex, Inc., 68 F.3d

1451, 1456 (2d Cir. 1995))); Flores v. United States, 885 F.3d 119, 122 (2d Cir. 2018) (“While

we are required to resolve all ambiguities and draw all permissible factual inferences in favor of

the non-moving party, . . . conclusory statements, conjecture, or speculation by the party resisting

the motion will not defeat summary judgment[.]” (quotations, alterations and citations omitted));

Elliott v. Gouverneur Tribune Press, Inc., No. 13-cv-0055, 2014 WL 12598275, at *2 (N.D.N.Y.

Sept. 29, 2014) (“[I]t is well-settled that a party opposing a motion for summary judgment may

not simply rely on the assertions in its pleadings.” (citing Celotex Corp., v. Catrett, 477 U.S. 317,

324 (1986); further citation omitted)). Since “there is no issue for trial unless there is sufficient

evidence favoring the nonmoving party for a jury to return a verdict for that party[,] . . . [i]f the


                                                  12
evidence is merely colorable, . . . or is not significantly probative, . . . summary judgment may be

granted.” Anderson, 477 U.S. at 249-50 (quotations and citations omitted).

       Summary judgment is warranted, “after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322; accord El-Nahal v. Yassky, 835 F.3d 248, 252 (2d Cir. 2016), cert.

denied, 137 S. Ct. 2187 (2017); see also Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d

473, 486 (2d Cir. 2014) (“[W]here the nonmoving party will bear the burden of proof on an issue

at trial, the moving party may satisfy its burden [of showing the absence of a genuine dispute as

to any material fact] by pointing to an absence of evidence to support an essential element of the

nonmoving party’s case[.]” (quotations, alterations and citation omitted)). “In such a situation,

there can be ‘no genuine issue as to any material fact,’ since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex, 477 U.S. at 322-23; accord Crawford, 758 F.3d at 486; see also Chandok

v. Klessig, 632 F.3d 803, 812 (2d Cir. 2011) (“Where the undisputed facts reveal that there is an

absence of sufficient proof as to one essential element of a claim, any factual disputes with

respect to other elements become immaterial and cannot defeat a motion for summary

judgment.”). “The moving party is entitled to a judgment as a matter of law because the

nonmoving party has failed to make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof.” Celotex, 477 U.S. at 323 (quotations and citation

omitted). Accordingly, when “the burden of persuasion at trial would be on the non-moving

party . . . the party moving for summary judgment may satisfy his burden of production under

Rule 56 in either of two ways: (1) by submitting evidence that negates an essential element of the


                                                 13
non-moving party’s claim, or (2) by demonstrating that the non-moving party’s evidence is

insufficient to establish an essential element of the non-moving party’s claim.” Nick’s Garage,

875 F.3d at 114 (quotations and citation omitted); see also DeRogatis v. Bd. of Trs. of Welfare

Fund of Int’l Union of Operating Eng’rs Local 15, 15A, 15C & 15D, AFLCIO, 904 F.3d 174,

187 (2d Cir. 2018) (holding that when the ultimate burden of proof at trial would be on the non-

moving party, the moving party “may satisfy their burden of production under Rule 56 by

negating an essential element of the [non-moving party’s] claim, whether by submitting

undisputed evidence to that effect or by demonstrating the insufficiency of the [non-moving

party’s] own evidence.” (quotations, alterations and citation omitted)).

       2. Local Rule 56.1 Statements

       When moving for summary judgment, in addition to complying with the Federal Rule of

Civil Procedure 56, the parties must comply with Local Rule 56.1 of the United States District

Courts of the Southern and Eastern Districts (“Local Rule 56”). As the Second Circuit has

instructed, the Local Rule 56 “requirement is strict”. T.Y. v. N.Y. City Dep’t of Educ., 584 F.3d

412, 417 (2d Cir. 2009). Among other things, it:

               requires that any motion for summary judgment be accompanied
               by a list of the “material facts as to which the moving party
               contends there is no genuine issue to be tried.” S.D.N.Y. &
               E.D.N.Y. R.56.1(a). The nonmoving party must respond to each
               numbered allegation in the moving party’s statement and include,
               if necessary, a statement of the additional material facts, as to
               which a genuine issue exists. S.D.N.Y. & E.D.N.Y. R. 56.1(b). In
               the typical case, failure to respond to a Rule 56.1 statement results
               in a grant of summary judgment once the court assures itself that
               Rule 56’s other requirements have been met. T.Y. v. N.Y. City
               Dep’t of Educ., 584 F.3d 412, 417-418 (2d Cir. 2009).

Parris v. Acme Bus Corp., 956 F. Supp. 2d 384, 392 (E.D.N.Y. 2013)(emphasis added).




                                                14
       Furthermore, Local Rule 56.1(c) requires:

               Each numbered paragraph in the statement of material facts set
               forth in the statement required to be served by the moving party
               will be deemed to be admitted for purposes of the motion unless
               specifically controverted by a corresponding numbered
               paragraph in the statement required to be served by the opposing
               party.

(Italicized and boldface emphases added); see also Giannullo v. City of N.Y., 322 F.3d 139, 140

(2d Cir. 2003)(“If the opposing party then fails to controvert a fact so set forth in the moving

party’s Rule 56.1 statement, that fact will be deemed admitted.” (citations omitted)); Taylor &

Fulton Packing, LLC v. Marco Intern. Foods, LLC, No. 09-cv-2614, 2011 WL 6329194, at *4

(E.D.N.Y. Dec. 16, 2011)(“Where a nonmovant . . . files a deficient statement, courts frequently

deem all supported assertions in the movant’s statement admitted and find summary judgment

appropriate.” (footnote omitted)). Moreover, to specifically controvert a statement of material

fact, a nonmovant is required to do so with specific citation to admissible evidence. See Local

Rule 56(d); see also Ezagui v. City of N.Y., 726 F. Supp.2d 275, 285 n.8 (S.D.N.Y. 2010)(noting

statements which a nonmovant does “not specifically deny–with citations to supporting

evidence–are deemed admitted for purposes of [movant’s] summary judgment motion”)

(collecting cases); Universal Calvary Church v. City of N.Y., No. 96-cv-4606, 2000 WL

1745048, *2 n.5 (S.D.N.Y. Nov. 28, 2000). As the Second Circuit has observed, “‘where there

are no[] citations or where the cited materials do not support the factual assertions in the

Statements, the Court is free to disregard the assertion.’” Holtz v. Rockefeller & Co., Inc., 258

F.3d 62, 73-74 (2d Cir. 2001) (quoting Watt v. N.Y. Botanical Garden, No. 98-cv-1095, 2000

WL 193626, at *1 n.1 (S.D.N.Y. Feb. 16, 2000); further citations omitted), abrogated on other

grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009). Indeed, “[w]here . . . the record

does not support the assertions in a Local Rule 56.1 statement, those assertions should be

                                                 15
disregarded and the record reviewed independently.” Id. (citing Zanghi v. Inc. Village of Old

Brookville, 752 F.2d 42, 47 (2d Cir. 1985)) (footnote omitted). Relatedly, it is not the role of the

Court to search the summary judgment record for evidence supporting a nonmovant’s

opposition. See N.Y.S. Teamsters Conf. Pension & Ret. Fund v. Express Servs., Inc., 426 F.3d

640, 648-49 (2d Cir. 2005)(recognizing authority of district courts to institute local rules

governing summary judgment submissions, which permits courts “to efficiently decide” such

motions “by relieving them of the onerous task of ‘hunt[ing] through voluminous records

without guidance from the parties’” (further citations omitted)); Ford v. Ballston Spa Cent. Sch.

Dist., Nos. 05-cv-1198, 05-cv-1199, 2008 WL 697362, at *3 (N.D.N.Y. Mar. 13, 2008) (same).

                3. § 1983 Causes of Action, Generally

        Section 1983 provides for an action at law against a “person who, under color of any

statute, ordinance, regulation, custom, or usage of any State . . . subjects or causes to be

subjected, any citizen of the Unites States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and law.” 42 U.S.C. § 1983. It “is not itself a source of

substantive rights”; rather, it merely provides “a method for vindicating federal rights elsewhere

conferred . . . .” Patterson v. County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004)(quoting Baker

v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Lockwood v. Town of Hempstead, No. 16-

cv-3756, 2017 WL 3769253, at *2 (E.D.N.Y. Aug. 28, 2017) (stating § 1983 provides only a

procedure for redress for the deprivation of rights established elsewhere)(adopting report &

recommendation). “Therefore, to prevail on a claim arising under Section 1983, a plaintiff must

establish: ‘(1) the deprivation of any rights, privileges, or immunities secured by the Constitution

and its laws; (2) by a person acting under the color of state law.’” Lockwood, 2017 WL




                                                  16
3769253, at *2 (quoting Hawkins v. Nassau County Corr. Facility, 781 F. Supp.2d 107, 111

(E.D.N.Y. 2011)).

               4. Malicious Prosecution Claim

        “In order to prevail on a § 1983 claim against a state actor for malicious prosecution, a

plaintiff must show a violation of his rights under the Fourth Amendment, and establish the

elements of a malicious prosecution claim under state law.” Fulton v. Robinson, 289 F.3d 188,

195 (2d Cir. 2002)(citations omitted); see also Graham v. City of N.Y., 869 F. Supp.2d 337, 355

(E.D.N.Y. 2012)(“Generally, the elements of a federal claim for malicious prosecution under §

1983 are borrowed from the underlying analogous claim under state law.”). Hence, “[n]o claim

for malicious prosecution lies where the plaintiff was ‘never taken into custody, imprisoned,

physically detained or seized within the traditional meaning of the Fourth Amendment.’”

Graham, 869 F. Supp.2d at 356 (quoting Washington v. County of Rockland, 373 F.3d 310, 315-

16 (2d Cir. 2004); further citation omitted).

       To establish a malicious prosecution claim under New York law, a plaintiff is “required

to show the following: ‘(1) the defendant initiated a prosecution against plaintiff, (2) without

probable cause to believe the proceeding can succeed, (3) the proceeding was begun with

malice[,] and[] (4) the matter terminated in plaintiff’s favor.’” Rentas v. Ruffin, 816 F.3d 214,

220 (2d Cir. 2016)(alterations in original)(quoting Cameron v. City of N.Y., 598 F.3d 50, 63 (2d

Cir. 2010)). Further, “when a malicious prosecution claim is premised on a civil proceeding, a

plaintiff must show a ‘special injury’—‘some concrete harm that is considerably more

cumbersome than the physical, psychological or financial demands of defending a lawsuit.’”

Gordon v. City of N.Y., 09-cv-4577, 2016 WL 3976657, at *6 (E.D.N.Y. July 22, 2016)(quoting

Engel v. CBS, Inc., 93 N.Y.2d 195, 198, 205 (1999)). However, where a plaintiff is charged in


                                                 17
an administrative proceeding, but “never taken into custody, imprisoned, physically detained or

seized within the traditional meaning of the Fourth Amendment,” there is no deprivation of

liberty constituting a Fourth Amendment violation. Washington, 373 F.3d at 317. Hence, “it is

unlikely that a civil proceeding . . . would implicate constitutional rights in a manner that would

warrant redress under § 1983.” Id.; see also Graham, 869 F. Supp.2d at 356 (quoting

Washington).

               5. Malicious Abuse of Process Claim

                        Under either New York or federal law, “a malicious abuse
               of process claim lies against a defendant who (1) employs
               regularly issued legal process to compel performance or
               forbearance of some act (2) with intent to do harm without excuse
               or justification, and (3) in order to obtain a collateral objective that
               is outside the legitimate ends of the process.” Cook v. Sheldon, 41
               F.3d 73, 80 (2d Cir.1994). * * * “[T]he proper use of legal process
               based on an improper or malicious motive such as a desire for
               retaliation is insufficient to satisfy the ‘collateral objective’
               requirement.” Pinter v. City of New York, 976 F. Supp.2d 539, 568
               (S.D.N.Y.2013). “A malicious abuse of process claim thus
               requires an ulterior purpose such as the infliction of economic
               harm, extortion, blackmail, or retribution.” Hovos v. City of New
               York, 999 F. Supp.2d 375, 391 (E.D.N.Y. 2013).
                        “[T]he gist of abuse of process is the improper use of
               process after it is regularly issued.” Cook, 41 F.3d at 80.
               Accordingly, to succeed on an abuse of process claim, a plaintiff
               must not only show a collateral objective, but must show that that
               objective was pursued after legal process was issued. Richardson
               v. N.Y.C. Health & Hosps. Corp., No. 05–CV–6278 (RJS), 2009
               WL 804096, at *16–17 (S.D.N.Y. Mar.25, 2009).
                        “Finally, while the law is not entirely settled on this point,
               the weight of authority holds that the presence of probable cause
               negates a claim for abuse of criminal process.” Pinter, 976 F.
               Supp.2d at 568–69 (collecting cases).

Slater v. Mackey, No. 12-cv-4325, 2015 6971793, at *10 (E.D.N.Y. Nov. 10, 2015); see also

Fiedler v. Incandela, 222 F. Supp.3d 141, 164-65 (E.D.N.Y. 2016)(same); Hurley v. Town of




                                                 18
Southampton, No. 17-cv-5543, 2018 WL 3941944, at *15-16 (report & recommendation)(same),

adopted by electronic order (E.D.N.Y. Sept. 21, 2018).

                6. Interference with Familial Association Claim

        A right of familial association, particularly between parents and children, is a recognized

fundamental element of personal liberty which enjoys constitutional protection. See Roberts v.

United States Jaycees, 468 U.S. 609, 617-18 (1984); see also Patel v. Searles, 305 F.3d 130, 135

(2d Cir. 2002); Wilkinson ex rel. Wilkinson v. Russell, 182 F.3d 89, 103 (2d Cir. 1999)(holding

that a “parent’s interest in the custody of a child [is] a constitutionally protected liberty interest

subject to due process protection” (alteration in original; internal quotations and citation

omitted)). However, a parent’s consent to the removal of a child or children “vitiates any due

process or Fourth Amendment claims” as a waiver of that right. Thomas v. Digglio, No.15-cv-

3236, 2016 WL 7378899, at *8 (E.D.N.Y. Dec. 20, 2016)(citing generally United States v. Smith,

308 F.2d 657, 663 (2d Cir. 1962))(when a person “consents to a search or seizure . . . the

protection he would have enjoyed under the Fourth Amendment is lost to him”); Kreuter v.

Reuter, No. 01-cv-5529, 2002 WL 31946715, at *5 (E.D.N.Y. Dec. 5, 2002)(“The Supreme

Court has consistently held that constitutional rights may be waived under certain

circumstances.”)(collecting cases). Moreover, “[i]n the context of a seizure of a child by the

State during an abuse investigation . . . , a court order is the equivalent of a warrant.”

Tenenbaum, 193 F.3d at 602. Further, to the extent a child is removed from his or her parents’

custody pursuant to a family court order, there is no claim for interference with rights to familial

association. See Southerland v. City of N.Y., 680 F.3d 127, 153 (2d Cir. 2012) (holding there is

no § 1983 liability where family court approves removal of children); see also, e.g., Sulaymu-Bey

v. City of N.Y., No. 17-cv-3563, 2019 WL 1434597, at *6 (E.D.N.Y. Mar. 29, 2019) (same).


                                                   19
               7. Conspiracy Claim

       To prove a § 1983 conspiracy, a plaintiff must show: “(1) an agreement between a state

actor and a private party; (2) to act in concert to inflict an unconstitutional injury; and (3) an

overt act done in furtherance of that goal causing damages.” Ciambriello v. County of Nassau,

292 F.3d 307, 324-25 (2d Cir. 2002); see also Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.

1999)(same). However, where all substantive § 1983 claims against named state actors have

been dismissed, claims alleging participation in a civil rights conspiracy must also be dismissed.

See Singer v. Fulton County Sheriff, 63 F.3d 110, 119 (2d Cir. 1995)(“[T]he [conspiracy] lawsuit

will stand only insofar as the plaintiff can prove the sine qua non of a § 1983 action: the

violation of a federal right.”); see also Donofrio v. City of N.Y., 563 F. App’x 92, 94 (2d Cir.

2014) (“Because neither of the underlying section 1983 causes of action can be established, the

claim for conspiracy also fails.” (quoting Droz v. McCadden, 580 F.3d 106, 109 (2d Cir. 2009)).

               8. Monell Claim

                       Under Monell, a municipal entity may be held liable under
               Section 1983 where a plaintiff demonstrates that the constitutional
               violation complained of was caused by a municipal “policy or
               custom.” Monell [v. Dep’t of Soc. Servs. of City of N.Y.], 436 U.S.
               [658,] 694–95 [(1978)]; Patterson v. Cnty. of Oneida, N.Y., 375
               F.3d 206, 226 (2d Cir. 2004) (citing Jett v. Dallas Indep. Sch.
               Dist., 491 U.S. 701, 733–36 (1989)[,] and Monell, 436 U.S. at
               692–94). To prove a Monell claim, a plaintiff must show: “(1) an
               official policy or custom that (2) causes the plaintiff to be
               subjected to (3) a denial of a constitutional right.” Torraco v. Port
               Auth. of N.Y. & N.J., 615 F.3d 129, 140 (2d Cir. 2010) (citations
               omitted). “The policy or custom need not be memorialized in a
               specific rule or regulation.” Kern v. City of Rochester, 93 F.3d 38,
               44 (2d Cir. 1996) (citing Sorlucco v. N.Y. City Police Dep’t, 971
               F.2d 864, 870 (2d Cir. 1992)). However, a municipal entity may
               only be held liable where the entity itself commits a wrong; “a
               municipality cannot be held liable under § 1983 on a respondeat
               superior theory.” Monell, 436 U.S. at 691.




                                                  20
Moroughan v. County of Suffolk, 99 F. Supp.3d 317, 326 (E.D.N.Y. 2015). When bringing a

Monell claim, a plaintiff must demonstrate one of four types of customs or practices, i.e.:

               (1) the existence of a formal policy which is officially endorsed by
               the municipality; (2) actions taken or decisions made by municipal
               officials with final decision-making authority, which caused the
               alleged violation of the plaintiff's civil rights; (3) a practice so
               persistent and widespread that it constitutes a custom of which
               constructive knowledge and acquiescence can be implied on the
               part of the policy-making officials; or (4) a failure by policymakers
               to properly train or supervise their subordinates, amounting to
               “deliberate indifference” to the rights of those who come in contact
               with[]the municipal employees.

Naples v. Stefanelli, 972 F. Supp.2d 373, 387 (E.D.N.Y. 2013); see also Saunders v. N.Y.C.

Dep’t of. Educ., No. 07-cv-2725, 2010 WL 2816321, at *21 (E.D.N.Y. July 15, 2010)(same).

               9. Absolute Immunity from § 1983 Liability

       “Absolute immunity is reserved for officials who perform ‘special functions’ and deserve

absolute protection from damages liability. Among these are prosecutors, and persons working

under their direction, when they function as advocates for the state in circumstances ‘intimately

associated with the judicial phase of the criminal process.’” Bernard v. County of Suffolk, 356

F.3d 495, 502 (2d Cir. 2004)(quoting Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976)).

Absolute immunity has been extended “to non-prosecutor officials when they are performing

‘functions analogous to those of a prosecutor.’” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.

2010) (quoting Butz v. Economou, 438 U.S. 478, 515 (1978)). In making such a decision, a court

is to engage in a “functional” analysis, i.e., analyzing “the kind of function the employee is

fulfilling in performing the acts complained of.” Id. (citing Briscoe v. LaHue, 460 U.S. 325, 342

(1983)). The focus of this analysis is “‘the nature of the function performed, not the identity of

the actor who performed it.’” Bernard, 356 F.3d at 503 (quoting Buckley v. Fitzsimmons, 509

U.S. 259, 269 (1993)). Thus, for example, relying on that approach, “the Butz Court held that an

                                                 21
agency official who decides to institute an administrative proceeding is entitled in such

circumstances to absolute immunity, since that decision is ‘very much like the prosecutor’s

decision to initiate or move forward with a criminal prosecution.’” Cornejo, 592 F.3d at 127

(quoting Butz, 438 U.S. at 515).

        The person claiming absolute immunity bears the burden of establishing its applicability.

See Bernard, 356 F.3d at 503 (citing Butz, 438 U.S. at 506). “[O]nce a court determines that

challenged conduct involves a function covered by absolute immunity, the actor is shielded from

liability for damages regardless of the wrongfulness of his motive or the degree of injury

caused.” Id. (citing Cleavinger v. Saxner, 474 U.S. 193, 199-200 (1985)).

                10. Qualified Immunity from § 1983 Liability

                Individual defendants are “‘shielded from liability for civil
                damages’” under 42 U.S.C. §1983 if ‘their conduct does not
                violate clearly established statutory or constitutional rights of
                which a reasonable person would have known.’ ” Wilson v. Layne,
                526 U.S. 603, 609, 119 S. Ct. 1692, 143 L. Ed.2d 818
                (1999)(quoting Harlow [v. Fitzgerald], 457 U.S. [800], 818
                [(1982)]; accord Gilles v. Repicky, 511 F.3d 239, 243 (2d Cir.
                2007). “A right is clearly established if (1) the law is defined with
                reasonable clarity, (2) the Supreme Court or the Second Circuit has
                recognized the right, and (3) ‘a reasonable defendant [would] have
                understood from the existing law that [his] conduct was
                unlawful.’” Anderson v. Recore, 317 F.3d 194, 197 (2d
                Cir.2003)(quoting Young v. Cnty of Fulton, 160 F.3d 899, 903 (2d
                Cir.1998)).

Laster v. Mancini, No. 07-cv-8265, 2013 WL 5405468, at *30 (S.D.N.Y. Sept. 25,

2013)(adopting report and recommendation). “Stated differently, an official is entitled to

qualified immunity (1) if the plaintiff has not alleged a violation of a constitutional right, (2) if

that right was not clearly established at the time of the conduct, or (3) if the official’s actions

were not objectively unreasonable in light of clearly established law.” Almonte v. City of Long




                                                  22
Beach, 478 F.3d 100, 109 (2d Cir. 2007) (citing Harhay v. Town of Ellington Bd. of Educ., 323

F.3d 206, 211-12 (2d Cir. 2003)).

       As the Second Circuit has described it, “qualified immunity provides a broad shield,”

thereby giving officials “‘breathing room to make reasonable but mistaken judgments’ without

fear of potentially disabling liability.” Zalaski v. City of Hartford, 723 F.3d 382, 389 (2d Cir.

2013) (quoting Messerschmidt v. Millender, 565 U.S. 535, 546 (2012)). It “shields public

officials from personal liability for official actions, ‘unless their conduct violates clearly

established constitutional rights of which an objectively reasonable official would have known.’”

Almonte, 478 F.3d at 108 (quoting Harhay, 323 F.3d at 211; further citation omitted).

       In making determinations on qualified-immunity claims, the Supreme Court requires a

court to determine two matters, i.e., (1) whether the facts alleged by the plaintiff are sufficient to

make out a violation of a constitutional right, and (2) whether the right at issue was clearly

established at the time of the alleged misconduct. See Pearson v. Callahan, 555 U.S. 223, 232

(2009) (discussing Saucier v. Katz, 533 U.S. 194 (2001)). It is within the court’s discretion to

determine which of the two inquiries to decide first. See id. at 236.

       B. The Instant Case

       As a preliminary matter, while acutely cognizant of the emotionally charged nature of

this case, the Court is, nonetheless, bound to apply the applicable Federal and Local Rules of

Civil Procedure here consistent with their application in any other case, regardless of its nature.

               1. Plaintiffs’ Rule 56.1 Statement

       In noncompliance with Local Rule 56.1(b), which requires “a corresponding numbered

paragraph responding to each numbered paragraph in the statement of the moving party,”

Plaintiffs have submitted 16 unnumbered, non-corresponding, and predominantly unresponsive


                                                  23
paragraphs to the County Defendants’ Rule 56.1 Statement. (See Plaintiffs’ 56.1 Statement, in

toto.) That is, Plaintiffs have not specifically controverted the County Defendants’ Rule 56.1

Statements, which the relevant rule, Local Rule 56.1(c), unambiguously requires. Further, as the

Plaintiffs have put forth bald “statements of fact,” they have also failed to comply with Local

Rule 56.1(d), which dictates that “[e]ach statement by the movant or opponent pursuant to Rule

56.1(a) and (b), including each statement controverting any statement of material fact, must be

followed by citation to evidence which would be admissible, set forth as required by Fed. R. Civ.

P. 56(c).” (emphasis added). The Second Circuit has stated that “where there are no[] citations

or where the cited materials do not support the factual assertions in the Statements, the Court is

free to disregard the assertion.” Holtz, 258 F.3d at 74. Hence, the County Defendants’ Rule 56.1

Statements are deemed admitted for purposes of the Summary Judgment Motion. See Giannullo,

322 F.3d at 140 (where opposing party fails to controvert a fact, that fact is deemed admitted);

Taylor & Fulton, 2011 WL 6329194, at *4 (deeming admitted facts asserted in a movant’s Rule

56.1 Statement where nonmovant’s Rule 56.1 Statement is deficient); see also Ezagui, 726 F.

Supp.2d at 285 n.8 (deeming admitted Rule 56.1 Statements not specifically denied with

citations to supporting evidence for purposes of deciding summary judgment motion); New

World Sols., Inc. v. NameMedia Inc., 150 F. Supp.3d 287, 305 (S.D.N.Y. 2015) (“[I]f a party

fails to properly support a statement by an adequate citation to the record, the Court may

properly disregard that assertion.”); Emanuel v. Griffin, No. 13-cv-1806, 2015 WL 1379007, at

*2 (S.D.N.Y. Mar. 25, 2015).

               2. Plaintiffs’ Attempt to Present Disputed Facts

       To the extent that, in their Opposition, the Plaintiffs cite to evidence in the record to

dispute the facts put forth by the County Defendants, the Court is unpersuaded by same. For


                                                 24
example, in their “Statement of Facts” section, Plaintiffs’ state and then cite, respectively, inter

alia:


               (a.) That “it was obvious . . . the Northwell Defendants, in
               furtherance of a conspiracy or other nefarious reason, misled CPS
               workers . . .” about injuries suffered by Lana, citing to: Exhibit 1, a
               January 9, 2014 “ORDER DIRECTING TEMPORARY
               REMOVAL OF CHILD”; Exhibit 2, which appears to be a form
               affidavit or petition (re: Damien) executed by Joy DeCordova, as
               Petitioner, on January 13, 2014 (unnumbered, beginning at ¶3);
               and Exhibit 3, which is a January 9, 2014 Family Court
               “Temporary Order of Protection” (re: Damien). Yet, none of the
               cited evidence demonstrates a conspiracy, the furtherance of a
               conspiracy, of any other nefarious reason; and

               (b.) That “CPS never had the information being conveyed to them
               by the Northwell Defendants confirmed . . . ,” citing to: Exhibit 4
               at 29, an excerpt of the deposition testimony of CPS worker
               Peterson generally testifying, inter alia, that she does not question
               the validity of information provided to her by doctors (see id. at
               29:16-21); and, Exhibit 5 at 23 & 39, excerpts from the deposition
               testimony of Steven Nacht, an Assistant County Attorney with the
               Department of Social Services. (See Ex. 13 at 3:5-7 (Tr. Dec. 9,
               2014 Family Court Hr’g).) Plaintiffs’ citation to Peterson’s
               selected testimony does not support their purported fact of non-
               verification by CPS. Moreover, Plaintiffs’ selective citation is
               disingenuous, as Peterson further testified that when she filled out
               removal petitions, she relied on various sources in gathering
               information put forth in those petitions. (See Ex. 4 at 31:16-24.)
               Further, to the extent the Plaintiffs rely on Nacht’s testimony, that
               reliance is misplaced as he is not a CPS worker and, in any event,
               his testimony is taken out of context. (Cf., Ex. 5 at 39, with 38
               (relying on medical information from Northwell Defendants as it
               related to understanding autopsy results, not as it related to
               initiating Protective Proceedings).)

        In another instance, Plaintiffs rely on Peterson’s deposition testimony to support their

version of the facts, stating: “When asked if law enforcement closing the cases as ‘non-criminal’


                                                 25
had any effect on the decision to proceed both before and after autopsy, CPS’s response was

stark: ‘I didn’t give it much thought.’” (Opp’n at 4 (citing Ex.4 at 68).) Yet, the quoted

testimony has nothing to do with law enforcement’s closing its investigation, to wit:

                Q:      Well, I’m asking you as a CPS worker did you say okay,
                        this child has intentional trauma to her neck and a brain
                        injury?
                A:      So did I think that they were connected?
                Q:      Right.
                A:      I guess. I didn’t give it much thought.

(Ex. 4, 66:14-19 (examining Peterson regarding her discussions with Cristin Gilleran, a social

worker).) Their selective citation to out-of-context testimony undermines the credibility of the

facts the Plaintiffs attempt to present in their Opposition.

        In a further effort to support their Opposition, i.e., that “[d]epositions proved CPS was

plainly incompetent, and Northwell intentionally deceptive” (Opp’n at 3), Plaintiffs offer a

sweeping citation:

                respectfully point[ing] to the deposition testimony of CPS senior
                caseworker Maureen Paterson at pages 51, 63, 67, 69, 72-75, 86,
                91-93, 1591-60 [sic], 197 (Ex. “4”); the deposition of Steven Nacht
                at pages 11-28 (Ex. “5”); the declaration of Michele McCarthy, the
                Court-appointed law guardian (Ex. “6”); the declaration of Theresa
                Mari, Esq (Ex. “7”); the deposition of CPS worker Joy DeCordova
                at pages 24-25 (Ex. “8”); the deposition of Colleen Pidel at 44, 57,
                59, 64, 70-71, 78, 91, 97 (Ex. “9”); the deposition of Jeffrey Tavel
                at pages 16, 19-20 (Ex. “10”); the declaration of Robert Venturo,
                Esq. (Ex. “11”); and the declaration of Dr. Robert Peyster (Ex.
                “12”).

(Id. at 3.) First, to the extent Plaintiffs cite to an entire exhibit, without greater specificity, the

Court need not consider it. See, e.g., Amnesty Am. v. Town of W. Hartford, 288 F.3d 467, 470-71

(2d Cir. 2002)(“[B]ecause nothing in the federal rules mandates that district courts conduct an

exhaustive search of the entire record before ruling on a motion for summary judgment, district

courts are entitled to order litigants to provide specific record citations.”); EC ex rel. RC v.

                                                    26
County of Suffolk, 882 F. Supp.2d 323, 338 n.5 (E.D.N.Y. 2012)(“Mere reference, for example,

to an entire deposition is not ‘specific’.”); see also Local Rule 56.1(c) (requiring each numbered

paragraph to be “specifically controverted” by the party opposing summary judgment).

“Naturally, any factual statements must cite to the record with specificity in the first instance.”

EC ex rel. RC, 882 F. Supp.2d at 338 n.5 (emphasis added). By not following the requirements

of Local Rule 56.1(b) & (c), instituted to obviate burdening the courts with the onerous task of

hunting through voluminous records for evidence supporting a nonmovant’s opposition, see

generally, e.g., Patacca v. CSC Hldgs, LLC, No. 16-cv-679, 2019 WL 1676001, at *17

(E.D.N.Y. Apr. 17, 2019) (ruling it is “not role of the Court to search the summary judgment

record for evidence supporting a nonmovant’s opposition”)(citations omitted), and because they

have not provided specific citations to Exhibits 6, 7, 11, or 12, Plaintiffs’ citation to them will

not be considered by the Court.

         Second, as to:

                (a.) Peterson’s Cited Deposition Testimony (see Ex. “4” at 51, 63,
                67, 69, 72-75, 86, 91-93, 159-160, 8 197 9): The Court has reviewed
                this portion of the testimony and finds it does not support
                Plaintiffs’ position. For example, while Peterson testified that she
                did not seek a second opinion after speaking with Hoffman-
                Rosenfeld, without more, that does not evince incompetence on the
                part of CPS or intentional deception by the Northwell Defendants.
                Indeed, Peterson further testified that Hoffman-Rosenfeld had
                spoken with other doctors, by way of explaining her reliance on
                Hoffman-Rosenfeld’s opinion that Lana’s injuries were non-

8
  This excerpt of Peterson’s testimony relates to Plaintiffs’ counsel’s questioning of Peterson
about her understanding of the meaning of information included in a Petition filed against
Mother, which was prepared by another CPS worker relying, in part, on information gathered by
Peterson. (See, e.g., Ex. 4 at 158:24-159:2.) Accordingly, it is of little to no probative value as
to Plaintiffs’ contention that CPS was incompetent and the Northwell Defendants intentionally
deceptive.
9
    There is no page 197 in Exhibit 4.
                                                  27
               accidental trauma in nature. (See id. at 86:19-23; see also id. at
               72:13-15.) Further, Peterson testified that before commencing the
               Protective Proceedings, a meeting was conducted to discuss the
               investigation; in attendance were, inter alia: Peterson, a hospital
               social worker, Dr. Hoffman-Rosenfeld, CPS Supervisor Pidel,
               Assistant Director Lloyd Cohen, police detectives Bruce Croce and
               Michelle DeMartino, a DDS nurse/medical specialist, and possibly
               an Assistant District Attorney and Dennis Nowak (see id. at 71:2-
               12; 72:2-9);

               (b.) Nacht’s Cited Deposition Testimony (see Ex. “5” at 11-28):
               The Court has reviewed this portion of the testimony, notes Nacht
               is not a CPS worker (but an Assistant County Attorney), and finds
               it does not support Plaintiffs’ position;

               (c.) DeCordova’s Cited Deposition Testimony (see Ex. “8” at 24-
               25): The Court has reviewed this portion of the testimony, in
               addition to prior testimony (see id. at 16-23), and finds it does not
               support Plaintiffs’ position; and

               (d.) Tavel’s Cited Deposition Testimony (see Ex. “10” at 16, 19-
               20): The Court has reviewed this portion of the testimony, notes
               Tavel is not a CPS worker (but an Assistant County Attorney), and
               finds it does not support Plaintiffs’ position.

       In sum and even assuming, arguendo, that the County Defendants’ Rule 56.1 Statements

were not deemed admitted, while CPS may have conducted its investigation of alleged abuse and

neglect of Lana (and the Brothers) in a manner the Plaintiffs believe inappropriate, Plaintiffs

have not pointed to any admissible evidence that CPS relinquished its role in that investigation to

the Northwell Defendants or that CPS knew that the Northwell Defendants were intentionally

deceptive or misleading in the information they provided the CPS workers.

               3. Plaintiffs’ Malicious Prosecution Claims

       “[W]hile ‘[m]alicious prosecution claims are generally limited to criminal actions, . . . a

§ 1983 malicious prosecution claim in a civil proceeding can be sustained if there is ‘a seizure or

other perversion of proper legal procedures implicating the claimant’s personal liberty and
                                                28
privacy interests under the Fourth Amendment.’” Gordon, 2016 WL 3976657, at *7 (quoting

Cornejo v. Bell, Nos. 04-cv-0341 & 06-cv-2910, 2008 WL 5743934, at *12 (E.D.N.Y. May 19,

2008)(further citation omitted))(emphasis added).

                       (a.) The Parents. The basis for the Parents’ 1983 malicious prosecution

claim is that “based upon false and misleading affidavits and under the threat of being jailed by

coercive [Family] Court Order, [they] had their liberty curtailed to the extent that they could not

have any contact whatsoever with [Lana]” or the Brothers. (Opp’n at 10; see also, e.g., id. at 19

(generally arguing without citation to the record that “the Complaint and deposition testimony

prove that the affidavits in support of the petition were ‘intentionally false and misleading’”, and

that “based on the allegations appearing in the Complaint and what has been proven at discovery,

the County’s motion must be denied”), and id. at 21 (“Here, the Complaint alleges, and

discovery has proven, that because each of the factual allegations offered offered [sic] in support

of removal and Orders of Protection applications were knowingly and recklessly made, a

constitutional violation is present . . . .”) (citing Young v. County. of Fulton, 160 F.3d 899, 903

(2d Cir. 1998))(without citation to evidence in the record).)

       It appears that the Parents are claiming a violation of their “constitutionally protected

liberty interest in the care, custody and management of their children [which are] rights sheltered

by the Fourteenth Amendment against the State’s unwarranted usurpation, disregard, or

disrespect.” Tenenbaum, 193 F.3d at 593 (internal quotation marks and citations omitted;

collecting cases). However, “[w]hile New York recognizes the tort of civil malicious

prosecution, a claim for malicious prosecution under § 1983 may only arise where there has been

a violation of the plaintiff’s Fourth Amendment rights.” Graham, 869 F. Supp.2d at 356

(collecting cases); see also id. at 355 (“The temporary orders of protection procured from the


                                                 29
Family Court at the [municipal] Defendants’ request did not constitute a seizure under the Fourth

Amendment,” and “[P]arents do not have their own Fourth Amendment right to be free from a

child’s court-approved removal.”); see also Southerland, 680 F.3d at 152-53; Tenenbaum, 193

F.3d at 600 (discussing substantive due-process rights in the context of parents’ rights to remain

together without the coercive interference of the state); Gordon, 2016 WL 3976657, at *8

(finding plaintiff’s claimed violation of her Fourteenth Amendment rights to custody and

visitation of her child did not support a § 1983 malicious prosecution cause of action because it

was premised on a substantive due process theory, “[b]ut ‘a claim of malicious prosecution may

not be brought as a substantive due process claim’” (quoting Singer v. Fulton County. Sheriff, 63

F.3d 110, 115 (2d Cir. 1995)). Indeed, the Second Circuit has recently “note[d] that the law in

[this] Circuit is unsettled as to whether child removal proceedings can give rise to a federal claim

for malicious prosecution of a parent.” Walker v. City of N.Y., 621 F. App’x 74, 76 (2d Cir.

2015)(“Walker II”)(citing Estiverne v. Esernio-Jenssen, 833 F. Supp.2d 356, 380 (E.D.N.Y.

2011)); see also Walker v. City of N.Y., 63 F. Supp.3d 301, 317 n.12 (E.D.N.Y. 2014)(“Walker

I”)(“It is likely that no plaintiff in this action can even state a claim for a malicious prosecution

as the ‘Adult Plaintiffs have not been seized, and Infant Plaintiffs have not been prosecuted.’”

(quoting Estiverne, 833 F. Supp.2d at 380)).

       In any event, there is no dispute that the Parents were not arrested or otherwise taken into

physical custody in connection with the Protective Proceedings. (See County’s Rule 56.1

Statement, ¶20; cf., Plaintiffs’ Rule 56.1 Statement, (unnumbered ¶12).) Hence, there is no

Fourth Amendment violation upon which to base their § 1983 malicious prosecution claim. To

the extent the Parents would support their § 1983 malicious prosecution claim by relying upon

the alleged false and misleading affidavits of the CPS workers, the Court notes they have not put


                                                  30
forth admissible evidence supporting their contentions about the affidavits. (See, e.g., Plaintiffs’

Rule 56.1 Statement, (unnumbered) ¶12 (without supporting citation) (“[O]n January 9, 2014, a

pre-petition removal application was made and, based upon its contents, Lana [] was placed in

the care of Suffolk County while [the Brothers] were placed in foster care with their maternal

grandparents.”); see also, e.g., id. (unnumbered) ¶13 (without supporting citation)(“On January

13, 2014, a petition alleging severe abuse was filed in the Family Court alleging that Lana

sustained widespread bleeding in her brain, spinal court injury, and injuries to her neck ligaments

and further, that the injuries are those as seen when shaking an infant.”).) On the record

presented, the Parents cannot make out a § 1983 malicious prosecution claim because they have

failed to present admissible evidence establishing their seizure or a perversion of proper legal

procedures that implicated their personal liberty and privacy interests.

                       (b.) Lana. Lana was placed in the care of Suffolk County in connection

with the Protective Proceedings. (See Plaintiffs’ Rule 56.1 Statement, (unnumbered) ¶12.)

However, since she was a subject of the Protective Proceedings and not a party to it, see, e.g.,

Matter of Comm’r Soc. Servs., 170 Misc.2d 126, 129 (N.Y. Fam. Ct., Kings Cty. 1996)(children

are subjects of protective proceedings, not parties to them); see also Matter of Diane B., 96

Misc.2d 798, 800 (N.Y. Fam. Ct., Monroe Cty. 1978)(“hold[ing] that a child is not a ‘party’ to a

child protective proceeding”), there was no prosecution against her by the County Defendants.

Thus, the malicious prosecution claim on her behalf cannot be maintained, warranting summary

judgment in the County Defendants’ favor.

                       (c.) The Brothers. The Brothers were placed in the care of their maternal

grandparents in connection with the Protective Proceedings. (See Plaintiffs’ Rule 56.1

Statement, (unnumbered) ¶12.) Even if the Brothers could maintain a claim of malicious


                                                 31
prosecution, their placement was done with the Parents’ consent, thereby “vitiat[ing] any due

process or Fourth Amendment claims . . . .” Thomas, 2016 WL 7378899, at *8. Hence no

malicious prosecution claims on behalf of the Brothers could be maintained in this instance.

               4. Plaintiffs’ Abuse of Process Claim

       Plaintiffs have not responded in any meaningful way to the County Defendants’ argument

that Plaintiffs cannot sustain their § 1983 abuse of process claim. (See Support Memo. at 10; cf.,

Opp’n, in toto.) As such, they are deemed to waive that claim. See, e.g., Jackson v. Fed.

Express, 766 F.3d 189, 198 (2d Cir. 2014)(“[I]n the case of a counseled party, a court may, when

appropriate, infer from a party’s partial opposition that relevant claims or defenses that are not

defended have been abandoned.”); Camarda v. Selover, 673 F. App’x 26, 30 (2d Cir.

2016)(“Even where abandonment by a counseled party is not explicit, a court may infer

abandonment from the papers and circumstances viewed as a whole.” (internal quotation marks

and citation omitted)); Neurological Surgery, P.C. v. Travelers Co., 243 F. Supp.3d 318, 329

(E.D.N.Y. 2017)(deeming an argument waived because it was not addressed in a party’s

opposition brief); see also Petrisch v. HSBC Bank USA, Inc., No. 07-cv-3303, 2013 WL

1316712, at *17 (E.D.N.Y. Mar. 28, 2013)(collecting cases holding that where party fails to

address arguments in opposition papers on summary judgment motion, the claim is deemed

abandoned); Bryant v. S. Country Cent. Sch. Dist., No. 14-cv-5621, 2017 WL 1216553, at *19

(E.D.N.Y. Mar. 31, 2017)(in failing to pursue theory in support of claim, claim is deemed

waived); Robinson v. Am. Int’l Grp., Inc., No. 08-cv-1724, 2009 WL 3154312, at *4 & n.65

(S.D.N.Y. Sept. 30, 2009) (collecting cases where claims deemed abandoned for failing to

oppose arguments raised in summary judgment motions), aff’d, 396 F. App’x 781 (2d Cir. 2010);

see also, e.g., Johannes Baumgartner Wirtschafts-Und Vermogensberatung GmbH v. Salzman,


                                                 32
969 F. Supp.2d 278, 290 (E.D.N.Y. 2013)(“[A] Court need not entertain an argument that was

not briefed.”)(citing Fidelity Bank, Nat’l Ass’n v. Avrutick, 740 F. Supp. 222, 228 n.6 (S.D.N.Y.

1990)).

          Even if that were not so: (a) there is no evidence that CPS workers Encarnacion,

Peterson, and Pidel, or Nowak or O’Neill, initiated the Protective Proceedings against the Parents

or improperly employed any other form of regularly issued process against the Parents; and (b)

other than that DeCordova signing the Petitions, which is legal process designed “to ‘help protect

children from injury or mistreatment and to help safeguard their physical, mental, and emotional

well-being’ rather than to punish the respondents,” Matter of Diane B., 96 Misc.2d at 800 (citing

Family Ct. Act § 1011), Plaintiffs fail to cite to any admissible evidence that DeCordova

intended to harm the Parents without justification or sought to obtain a collateral objective that is

outside the legitimate ends of the process. Without such evidence, therefore, the Plaintiffs

cannot support their abuse of process claims. See generally, e.g., Fiedler v. Incandela, 222 F.

Supp.3d 141, 164-65 (E.D.N.Y. 2016)(granting defendants summary judgment where one

defendant did not initiate legal proceedings and the other defendants did employ legal process

but there was no evidence they intended harm to plaintiff or sought to obtain collateral objective

outside the legitimate ends of the process); Hardy v. Baird, No. 13-cv-7402, 2016 WL 2745852,

at *9 (S.D.N.Y. May 10, 2016)(without evidence that police pursued improper collateral purpose

after issuance of appearance tickets, plaintiff had no abuse of process claim).

                 5. Plaintiffs’ Interference with Familial Association Claim

          The extent to which the Plaintiffs touch upon “familial relationships” is found in their

opposition to the County Defendants’ assertion of qualified immunity as a defense to the

Plaintiffs’ malicious prosecution claim. (See Opp’n at 18.) They have failed to present any


                                                   33
independent, meaningful argument in support of their interference with familial association claim

(see Opp’n, in toto) or in opposition to the County Defendants’ position that Plaintiffs cannot

establish such a claim (see Support Memo at 15-16). Hence, they are deemed to have waived

that claim. (See supra at Part III(B)(4) (discussing waiver of claim when plaintiff fails to argue

in support of such claim, and collecting cases).)

       While it is true that the Plaintiffs “have, in general terms, a substantive right under the

Due Process Clause ‘to remain together without the coercive interference of the awesome power

of the state,’” Tenenbaum, 196 F.3d at 600 (quoting Duchesne v. Sugarman, 566 F.2d 817, 825

(2d Cir. 1977)), “[t]he right to family integrity does not include a constitutional right to be free

from child abuse investigations.” Shapiro v. Kronfeld, No. 00-cv-6286, 2004 WL 2698889, at

*14 (S.D.N.Y. Nov. 24, 2004) (citations omitted). Moreover, there is an absence of admissible

evidence establishing a violation of that right in this case. Rather, the evidence establishes that

Lana’s removal from her Parents’ custody was done pursuant to a Family Court order, and the

Brothers’ removal was initially done with the consent of their Parents and continued pursuant to

Family Court orders; hence, on the record presented, as a matter of law, no claim for interference

with rights to familial association can be sustained. See Southerland, 680 F.3d at 153 (holding

no § 1983 liability where family court approves removal of children); see also, e.g., Sulaymu-

Bey, 2019 WL 1434597, at *6 (“Brief removals of a child ‘generally do not rise to the level of a

substantive due process violation, at least where the purpose of the removal is to keep the child

safe during investigation and court confirmation of the basis for removal.’” (quoting

Southerland, 680 F.3d at 153; internal quotations and citation omitted)).




                                                  34
               6. Plaintiffs’ Conspiracy Claim

       As Plaintiffs cannot sustain their substantive § 1983 claims against the County

Defendants, resulting in their dismissal, Plaintiffs’ conspiracy claim must also be dismissed as

unsustainable. See Young, 160 F.3d at 904 (“There was no deprivation of a federal constitutional

right, and therefore there can be no civil rights conspiracy to deprive that right.”); Singer, 63

F.3d at 119 (“[T]he [conspiracy] lawsuit will stand only insofar as the plaintiff can prove the sine

qua non of a § 1983 action; the violation of a federal right.”); Donofrio, 563 F. App’x at 94

(holding that were the plaintiff’s “substantive claims fail on the merits, his civil conspiracy claim

must fail as well” (further citation omitted)).

       In any event, there is no material fact precluding summary judgment in the County

Defendants’ favor on Plaintiffs’ conspiracy claim. Rather, to the extent the Plaintiffs attempt to

thwart the granting of summary judgment on this claim, their proffered evidence is insufficient.

First, the evidence put forth is done so through Plaintiffs’ Opposition (see Opp’n at 24 (citing

“Exs. ‘6’, ‘7’, and ‘11’”)), and not, as required, through their Rule 56.1 Statement. (See supra at

Part III(A)(2) & (B)(1) (discussing requirements of Local Rule 56.1 and its application to the

present case).) The Court has already deemed the County Defendants’ Rule 56.1 Statement

admitted as unopposed (see supra at Part III(B)(1)), and there is nothing in that Rule 56.1

Statement which raises a genuine issue of material fact that the County Defendants reached any

agreement with the Northwell Defendants to violate the Plaintiffs’ rights. Second, Plaintiffs’

cited Exhibits 10 are presented without the benefit of pinpoint citations. (See Opp’n at 24 (citing



10
   Exhibit 6 is the affidavit of Michelle McCarthy, Esq. (counsel for Lana and the Brothers in
Protective Proceedings), Exhibit 7 is the statement of Theresa Mari, Esq. (Father’s counsel in
Protective Proceedings), and Exhibit 11 is the affidavit of Robert Venturo, Esq. (Mother’s
counsel in Protective Proceedings).

                                                  35
“Exs. ‘6’, ‘7’, and ‘11’”).) As already discussed (see supra at Part III(A)(2) & (B)(2)), the Court

need not consider exhibits offered in their entirety, without the benefit of specific pinpoint

citations. Finally, and in any event, even a cursory review of the proffered affidavits and

statement reveals that they contain inadmissible hearsay evidence (see, e.g., Ex. 6, ¶¶10, 12; Ex.

7, ¶¶8, 10; Ex. 11, ¶8) and are not made on personal knowledge (see, e.g., Exs. 6, 7, and 11

(lacking statements that affidavits/statement were made on personal knowledge)), which is

insufficient to oppose the Summary Judgment Motion. 11 See Fed. R. Civ. P. 56(c)(4) (“An

affidavit or declaration used to support or oppose a motion must be made on personal knowledge,

set out facts that would be admissible in evidence, and show that the affiant or declarant is

competent to testify on the matters stated,” (emphasis added)).

       Moreover, to the extent the Plaintiffs rely on their allegations to support their § 1983

conspiracy claim (see Opp’n at 24 (“As part and parcel of this conspiracy agreement, it is alleged

that the parties submitted phony evidence and false affidavits while hiding other evidence in

order to create the illusion of probable cause . . . .”)(emphasis added)), that is patently

insufficient at the summary judgment stage. See, e.g., McKenna v. Wright, 386 F.3d 432, 436

(2d Cir. 2004)(“[W]ith a motion for summary judgment adequately supported by affidavits, the




11
    In their summary judgment papers, the Northwell Defendants argue that, pursuant to Rule
37(c)(1) of the Federal Rules of Civil Procedure, the Plaintiffs are not allowed to use Attorney
Mari’s or Attorney Venturo’s respective declarations in support of their opposition to summary
judgment because “neither Ms. Mari nor Mr. Venturo was ever disclosed by [P]laintiffs as a
potential witness pursuant to Fed. R. Civ. P. 26(c)” and the Plaintiffs cannot show that their
failure to disclose Mari and Venturo previously was justified or harmless. (See ECF No. 150 at
11 (Northwell Defendants’ Reply Memo in Support of Summary Judgment) (citing Ex. MM
(Pls.’ Rule 26(a)(1) Prelim. Discl.)(ECF No. 171-3), attached to Rosof Reply Decl.)); see also id.
at 12 (arguing that Venturo’s declaration is essentially an expert opinion concerning Family
Court practice and procedure, but since Venturo was never identified as an expert witness, his
declaration should be excluded) and note 7 (collecting cases).) The Court agrees and finds the
same holds true here.
                                                  36
party opposing the motion cannot rely on allegations in the complaint, but must counter the

movant’s affidavits with specific facts showing the existence of genuine issues warranting a

trial.” (citing Fed. R. civ. P. 56(c) (emphasis added)); Weinstock v. Columbia Univ., 224 F.3d 33,

41 (2d Cir. 2000)(instructing that to defeat summary judgment, the non-movant must “go beyond

the paper allegations of the pleading” and set forth specific facts showing that there is a genuine

issue for trial); Patacca, 2019 WL 1676001, at *17 (same).

               7. Lack of Personal Involvement; Immunity to the Plaintiffs’ § 1983 Claims

                       (a.) Defendant Nowak and Personal Involvement

       “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal involvement in

the alleged constitutional deprivation.” Walker I, 63 F. Supp.3d at 309 (quoting Grullon v. City

of New Haven, 720 F.3d 133, 138; further citation omitted), aff’d, Walker II, 621 F. App’x 74;

see also Victory v. Pataki, 814 F.3d 47, 67 (2d Cir. 2016)(“[P]ersonal involvement of defendants

in alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”

(internal quotations and citation omitted)); (Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995)(same). Personal involvement cannot be established by way of respondeat superior, see

e.g., Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003), but may be shown by evidence that:

               (1) the defendant participated directly in the alleged constitutional
               violation, (2) the defendant, after being informed of the violation
               through a report or appeal, failed to remedy the wrong, (3) the
               defendant created a policy or custom under which unconstitutional
               practices occurred, or allowed the continuance of such a policy or
               custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or (5) the
               defendant exhibited deliberate indifference . . . by failing to act on
               information indicating that unconstitutional acts were occurring.




                                                  37
Colon, 58 F.3d at 873. 12

       Here, there is no evidence presented that Defendant Nowak: 13 participated directly in the

initiation of the Protective Proceedings; was made aware of any wrong, let alone failed to

remedy such wrong; created a policy or custom of unconstitutional practices; was grossly

negligent; or exhibited deliberate indifference. Accordingly, the claims against Nowak in his

individual capacity are dismissed for lack of personal involvement in the purported constitutional

violations. 14 See Walker I, 63 F. Supp.3d at 310.



12
    “In Iqbal, in addition to clarifying pleading standards, the Supreme Court expounded on what
is necessary to show the personal involvement of supervisory defendants for a Bivens action,”
holding “that under Bivens, ‘[a]bsent vicarious liability, each Government official . . . is only
liable for his or her own misconduct.’” Ojo v. United States, No. 15-cv-6089, 2018 WL
3863441, at *9 (E.D.N.Y. Aug. 14, 2018)(quoting Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009)).
Hence, while “Iqbal implicitly abrogated, at least in part, the test for supervisory liability the
Second Circuit articulated in Colon . . . , the Second Circuit has yet to resolve this issue.” Id.
Yet, even as “the weight of authority among the district courts in the Eastern District of New
York suggests that only two of the Colon-factors—direct participation and the creation of a
policy or custom—survive Iqbal,” Butler v. Suffolk County, 289 F.R.D. 80, 94 n.8 (E.D.N.Y.
2013), there remains “a certain degree of ‘conflict’ among district courts about exactly how Iqbal
affects Colon.” Ojo, 2018 WL 3863441, at *9 (citations omitted). Indeed, in determining
whether certain named defendants could be held liable pursuant to § 1983 regarding a state court
child protective proceeding, District Court Judge Kuntz considered all five Colon-factors, noting
that “absent contrary directive from the Second Circuit, all five Colon factors survive the
Supreme Court’s decision in Ashcroft v. Iqbal, 556 U.S. 662, 678 . . . (2009).” Walker I, 63 F.
Supp.3d at 310 n.10; see also id. at 309-10. This Court will do likewise.
13
   Defendant John O’Neill, Chief Executive of the Suffolk County Department of Social
Services, identified as one of the County Defendants (see Notice of Motion (ECF No. 142), case
caption; see also Support Memo at 1) is neither listed in the case caption of the FAC nor
identified as a Party or otherwise mentioned therein. (See FAC in toto.) Similarly, the Plaintiffs
have not mentioned Defendant O’Neill in their Opposition. (See Opp’n, in toto.) Therefore,
Plaintiffs are deemed to have abandoned any claims against Defendant O’Neill, warranting the
dismissal of the action against him. See Fed. R. Civ. P. 41(b). Alternatively, since there is no
evidence of O’Neill’s individual involvement in the purported constitutional violations, the
claims against him are dismissed. See Walker I, 63 F. Supp.3d at 310.
14
  Alternatively, as the Plaintiffs never mention Nowak in their Opposition, they are deemed to
have waived their claims against him. (See supra Part III(B)(4) (discussing waiver of claim
when plaintiff fails to argue in support of such claim, and collecting cases).)
                                                38
                      (b.) CPS Caseworker Joy DeCordova 15

       Plaintiffs allege that Joy DeCordova is an employee of the DSS who, “in league with Dr.

Hoffman-Rosenfeld, conspired or otherwise recklessly caused and wrongfully continued the

prosecution of [the Parents] . . . without probable cause . . . .” (Amended Complaint, ¶29; see

also, e.g., Opp’n at 3, 7, and 13.) There is no material dispute that DeCordova signed the

Petitions which initiated the Protective Proceedings and, thereafter, non-party County attorneys

prosecuted those Proceedings. DeCordova asserts she is entitled to absolute immunity from

Plaintiffs’ § 1983 claims because her involvement in the Protective Proceedings was quasi-

prosecutorial in nature. (See Support Memo at 11; Reply at 10-11.)




15
   The County Defendants contend “no summons has ever been issued in [DeCordova’s] name,
and accordingly, she is not within the jurisdiction of the Court. The time in which to bring her
into this action is now expired.” (Support Memo at 1 n.2. (citing Fed. R. Civ. P. 4(m); Owens v.
Okure, 488 U.S. 235 (1989)); see also County’s 56.1 Statement, ¶6, n.1 (same).) That is not
correct; an “Affidavit of Service” was filed which indicates that service of “a true copy of the
SUMMONS IN A CIVIL ACTION” was served upon Joy DeCordova, c/o DSS to a “LAURA
E.,” on December 21, 2017 (ECF No. 136). However, that service was well outside the 90-day
service time limit provided in Rule 4(m) of the Federal Rules of Civil Procedure since Plaintiffs’
FAC was filed on March 27, 2017. See Fed. R. Civ. P. 4(m) (“If a defendant is not served within
90 days after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that defendant . . . .”). Yet, even if
their service upon DeCordova was not untimely, Plaintiffs failed to effect proper service upon
her because their summons was not served with the Amended Complaint. See Fed. R. Civ. P.
4(c)(1) (“A summons must be served with a copy of the complaint.” (emphasis added)); cf.,
Affidavit of Service (ECF No. 136).
        However, the County Defendants did not raise this issue as an affirmative defense in their
Answer to the Amended Complaint (see County Defendants’ Answer (ECF No. 110) to at 7-9);
nor did they bring it by way of a Rule 12(b) motion. Therefore, the County Defendants have
waived their defense of insufficiency of service of process. See Fed. R. Civ. P. 12(h)(1) (a party
waives its defense of, inter alia, insufficient service if it fails to raise such defense in a Rule
12(b) motion or fails to include it in a responsive pleading); see also Santos v. State Farm Fire
and Cas. Co., 902 F.2d 1092, 1095 (2d Cir. 1990); Ohlson v. Cadle Co., Inc., No. 04-cv-3418,
2009 WL 5167652, at *2 (E.D.N.Y. Dec. 18, 2009)(finding defense of insufficient service
waived where not raised in an answer or a Rule 12(b) motion).
                                                39
         An agency official “performing functions analogous to those of a prosecutor,” such as

investigating a complaint and, thereafter, initiating a prosecution, has absolute immunity from

liability in a § 1983 action for damages arising out of the initiation of the action and its

subsequent prosecution. Emerson, 740 F. Supp.2d at 392 (quoting Imbler v. Pachtman, 424 U.S.

409, 431 (1976); Butz v. Economou, 438 U.S. 478, 514 (1978)). Indeed, “[t]he Second Circuit

has specifically found that attorneys who pursue protective child litigation may be afforded

absolute immunity as quasi-prosecutors.” Id. (citing Walden v. Wishengard, 745 F.2d 149, 152

(2d Cir. 1984)). That absolute immunity may include an attorney’s investigative work. See

Walden, 745 F.2d at 152 (holding DDS attorney entitled to absolute immunity because her duties

of investigating allegations of child abuse and initiating child protective actions are similar to

those of a prosecutor acting as the State’s advocate in a criminal matter). Relatedly, in New

York, the Family Court Act authorizes child protective agencies, such as CPS, to originate child

protective proceedings. See Matter of Diane B., 96 Misc.2d at 800 (citing Family Ct. Act §

1032).

         To the extent that the Plaintiffs’ claim that CPS, through DeCordova, initiated the

Protective Proceedings without first conducting an adequate investigation, arguing DeCordova

“assign[ed] away [her] judgment and investigative responsibilities” and “relied exclusively on

Defendant Hoffman-Rosenfeld’s opinion that the [P]arents did not have an explanation [for

Lana’s injuries]” (Opp’n at 7), that argument is unavailing. “The decision whether to bring

charges—and even the decision to bring charges in the absence of adequate evidence—falls

squarely within a prosecutor’s role as advocate and, therefore, is protected by absolute

immunity.” Bryne v. City of N.Y., 736 F. App’x 263, 265 (2d Cir. 2018)(affirming the granting

of absolute immunity to prosecutor as against plaintiff’s claim the prosecutor “brought charges . .


                                                  40
. without first conducting an adequate investigation”). Since, in this instance, and as authorized

by § 1032 of the Family Court Act, DeCordova was acting in a quasi-prosecutorial role by

presenting the Petitions to originate the Protective Proceedings, which by their nature are

designed to advocate on behalf of Lana and her Brothers, see id. (instructing courts to “focus on

the nature of the function performed, not the identity of the actor who performed it”)(quoting

Bernard v. County of Suffolk, 356 F.3d 495, 503 (2d Cir. 2004)); see also Matter of Diane B., 96

Misc.2d at 800 (stating that the purpose of a child protective proceedings is “to help protect

children from injury or mistreatment and to help safeguard their physical, mental, and emotional

well-being” (quoting Family Ct. Act § 1011)), DeCordova was acting in a quasi-prosecutorial

manner and is, therefore, entitled to absolute immunity from Plaintiffs’ § 1983 claims. See

Bernard, 356 F.3d at 498 (“[A]s long as a prosecutor acts with colorable authority, absolute

immunity shields his performance of advocative functions regardless of motivation.”); see also

Anilao v. Spota, 774 F. Supp.2d 457, 479 (E.D.N.Y. 2011)(collecting cases where alleged

actions, including, e.g., presenting false evidence to obtain a superseding indictment, were

undertaken as part of a prosecutor’s role as an advocate, thereby warranting absolute immunity).

         Plaintiffs’ reliance on Anilao to challenge DeCordova’s use of absolute immunity is

unavailing. (See Opp’n at 14-15.) Judge Bianco was ruling on a motion to dismiss in Anilao,

which is determined under the Iqbal 16 “plausibility” pleading standard, 17 a more deferential



16
     Ashcroft v. Iqbal, 556 U.S. 662 (2009).
17

                 To survive a Rule 12(b)(6) motion, the allegations in the complaint
                 must meet a standard of “plausibility.” Ashcroft v. Iqbal, 556 U.S.
                 at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A
                 claim is facially plausible “when the plaintiff pleads factual
                 content that allows the court to draw the reasonable inference that
                 the defendant is liable for the misconduct alleged.” Ashcroft v.
                                                 41
standard than used in determining summary judgment motions, i.e., requiring the presentation of

admissible evidence to support the facts warranting judgment in the movant’s favor. See Fed.

R.Civ. P. 56(c); see also Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” (emphasis added)); cf., e.g., Anilao, 774 F. Supp.2d at 466-68

(summarizing the Court’s determinations as to whether Plaintiff had sufficiently alleged various

causes of action); see also, e.g., id. at 481 (stating the “plaintiffs have alleged a highly unusual

set of circumstances” regarding investigatory conduct by defendant prosecutor); id. at 481 n.18

(“[The] functional analysis of the conduct at issue reveals that, at this stage of the litigation,

plaintiffs have provided sufficient factual allegations regarding investigatory misconduct on the

part of the County defendants to allow them to survive defendants’ motion to dismiss.”

(emphasis added)); id. at 484 (finding “that plaintiffs have sufficiently alleged, for purposes of

defendants’ motion to dismiss, that the deprivation of plaintiffs’ due process rights was caused by

the County defendants’ alleged investigatory conduct” (emphasis added)). Here, by contrast, the

case is well beyond the pleading stage, with discovery having been completed and closed; yet,

Plaintiffs have failed to put forth admissible evidence regarding investigatory misconduct, which

would preclude finding DeCordova absolutely immune from Plaintiffs’ § 1983 claims.

       Even if DeCordova did not qualify for absolute immunity, she is entitled to qualified

immunity. “[CPS] caseworkers and their superiors are generally entitled to qualified immunity

from claims under Section 1983 if it was objectively reasonable for the caseworkers to believe



               Iqbal, 556 U.S, at 678. “The plausibility standard is not akin to a
               ‘probability requirement,’ but it asks for more than a sheer
               possibility that a defendant has acted unlawfully.” Id.

Teitelbaum, 2013 WL 563371, at *5.
                                                  42
their conduct did not violate clearly established statutory or constitutional rights of which a

reasonable caseworker would have known.” V.S. v. Muhammad, 595 F.3d 426, 430-31 (2d Cir.

2010)(citing Cornejo, 592 F.3d at 129). In V.S. v. Muhammad, child protection caseworkers, 18

relying on a doctor’s report that the child’s injuries “were indicative of ‘shaken baby

syndrome,’” notwithstanding that hospital staff had concluded the child’s injuries was “likely

sustained . . . during [a] fall [as] described by the grandmother,” commenced child protective

proceedings. Id. at 428. After the subsequent dismissal of the child protective proceeding

against her, V.S., the child’s mother, brought claims alleging violations of her “rights under the

Fourth Amendment (search and seizure and malicious prosecution) and the Fourteenth

Amendment (due process),” as well as “claims under New York law for malicious prosecution

and abuse of process.” Id. at 429. She alleged, “in essence, that [the doctor] had a long history

of giving unreliable and misleading diagnoses of shaken baby syndrome and that ACS, knowing

this, should not have proceeded in reliance on [the doctor’s] opinions and without disclosing

exculpatory evidence to the Family Court.” Id. The Circuit Court found 19 it wholly

unreasonable to impose on an ACS caseworker the obligation of assessing the reliability of a

qualified doctor’s past and present diagnoses even if it were known to ACS that the doctor had

repeatedly misdiagnosed child injuries as evidence of child abuse, especially since the doctor:

was a licensed physician; was “the head of the Child Protection Team at the hospital to which

[the child] was taken”; her diagnosis was based upon “determinations made by another doctor . .




18
   The child protection caseworkers were employed by New York City Administration of Child
Services (“ACS”), the City’s agency analogous to CPS.
19
   The case was before the Circuit Court on an interlocutory appeal of ACS employees,
including an ACS caseworker, of the district court’s denial of absolute immunity and qualified
immunity sought by those employees. See id. at 429, 430.
                                                 43
. of retinal hemorrhages, a common indicator of shaken baby syndrome”; “her opinion was

shared by another well qualified physician”; and, there was an “absence of any plausible

alternative.” Id. at 431. Thus, “[e]ven if the ACS personnel here involved had been aware of

[the doctor’s] alleged ‘reputation’ for overdiagnosing child abuse, it still would not have been

unreasonable for them to rely [up]on [the doctor’s] diagnosis of [the child] in these

circumstances.” Id. Hence, the Circuit Court concluded that “as a matter of law, the [ACS

d]efendants are entitled to qualified immunity and . . . the dismissal of all the federal charges

against them.” Id. This case is strikingly similar: Hoffman-Rosenfeld is a physician; she was the

child abuse expert at Cohen’s Children’s Hospital (see Family Court Order at 12, 14; see also,

e.g., Pre-Petitions, Ex. B, ¶2b); her diagnosis was based upon input from two other doctors (see

Family Court Order at 12, 14, 15; see also Hoffman-Rosenfeld’s Progress Notes re: Lana, Ex.

19); she was concerned that neither Parent had a plausible explanation for Lana’s injuries (see id.

at 15; see also, e.g., Pre-Petitions, Ex. B, ¶2b); and Lana suffered, inter alia, retinal hemorrhages

(see, e.g., Pre-Petitions, Ex. B, ¶2b, Petition, Ex. E, Addendum, ¶e). (See also Petitions, Ex. E,

Addendum (indicating sources of information for Petitions included, inter alia: verbal statements

of staff from Cohen Children’s Hospital, including Hoffman-Rosenfeld and Cristin Gilleran,

LCSW, made to CPS personnel; records of Cohen Children’s Hospital; and the records of CPS

and DSS).) Thus, it was not unreasonable for DeCordova to rely upon, inter alia, Hoffman-

Rosenfeld’s report.

                       (c.) The Other CPS Caseworkers

                       “[S]ummary judgment should . . . be ‘readily available to . .
               . [protective services] caseworkers in proper cases under the
               qualified immunity doctrine.’” Cornejo v. Bell, 592 F.3d 121, 128
               (2d Cir. 2010)(quoting Tenenbaum v. Williams, 193 F.3d 581, 596
               (2d Cir. 1999)). Individual government actors performing
               discretionary tasks are entitled to qualified immunity if: “(a) the

                                                 44
               defendant’s action did not violate clearly established law, or (b) it
               was objectively reasonable for the defendant to believe that his
               action did not violate such law.” Wilkinson ex rel. Wilkinson v.
               Russell, 182 F.3d 89, 103 (2d Cir. 1999)(quoting Tierney v.
               Davidson, 133 F.3d 189, 196 (2d Cir. 1998)).

Walker I, 63 F. Supp.3d at 312; see also Robertson v. Allen, No. 15-cv-11, 2016 WL 205381, at

*10 (N.D.N.Y. Jan. 15, 2016)(“[C]aseworkers are generally entitled to qualified immunity for

their investigative duties.”); Nelligar v. Clark, No. 10-cv-743, 2012 WL 6204226, at *6

(S.D.N.Y. Dec. 7, 2012)(“Because the individual [County D]efendants are government officials

sued for the performance of their discretionary duties, they are entitled to qualified immunity as

long as it would not have been clear to reasonable officials that their conduct was unlawful in the

situation they confronted.”) (citing Saucier v. Katz, 533 U.S. 194, 202 (2001), overruled in part

on other grounds by Pearson v. Callahan, 555 U.S. 232 (2009)).

       Moreover,

               [i]n cases of suspected child abuse, . . . caseworkers are often faced
               with the choice of interrupting parental custody and possibly being
               accused of infringing a parent’s constitutional rights, or not
               removing a child and possibly infringing the child’s rights.
                       To balance these concerns, courts give caseworkers
               ‘unusual deference’ and impose few concrete restrictions on their
               exercise of discretion.

Emerson, 740 F. Supp.2d at 391 (citing Kia P. v. McIntyre, 235 F.3d 749, 758 (2d Cir. 2000);

Wilkinson, 182 F.3d at 104). “In the context of child abuse or neglect proceedings, the Second

Circuit has applied a deferential standard, emphasizing that ‘courts must apply the ‘reasonable

basis’ test to permit investigators considerable discretion in the abuse context.” Shapiro, 2004

WL 269889, at *19 (quoting Wilkinson, 182 F.3d at 106); see also Tenenbaum, 193 F.3d at 596

(“It is precisely the function of qualified immunity to protect state officials in choosing between

such alternatives, provided that there is an objectively reasonable basis for their decision,


                                                 45
whichever way they make it.”); Walker II, 621 F. App’x at 75-76 (reiterating deferential

“reasonable basis” standard applicable to child protective services case workers).

“Consequently, for an investigation to pass constitutional muster, a caseworker need only have a

‘reasonable basis for [his] finding of abuse . . . consistent with some significant portion of the

evidence before [him].’” Emerson, 740 F. Supp.2d at 391 (quoting Wilkinson, 182 F.3d at 104

(quotation marks omitted))(bracketed material added). “At the same time, case workers are not

‘free to substantiate a claim of abuse . . . by ignoring overwhelming exculpatory information or

by manufacturing false evidence.’” Walker II, 621 F. App’x at 76 (quoting Wilkinson, 182 F.3d

at 104).

       Relevant to the instant issue, the crux of the Plaintiffs’ opposition to granting CPS

workers Encarnacion, Peterson and Pidel qualified immunity is that those workers relied upon

alleged false and misleading information, which was provided to them by certain Northwell

Defendants, in particular Hoffman-Rosenfeld, who supposedly exploited those workers’ alleged

incompetence. (See Opp’n at 15; see also id. at 19.) Plaintiffs have no evidence that

Encarnacion, Peterson or Pidel took any action in furtherance of the Protective Proceedings after

the Petitions were filed in Family Court. (See County’s Rule 56.1 Statement, ¶19; cf., Plaintiffs’

Rule 56.1 Statement, in toto.) Further, while “[t]his Court is certainly conscious that qualified

immunity is improper in light of credible evidence of material perjury or fabricated evidence”

Walker I, 63 F. Supp.3d at 313 (collecting cases), no such evidence has been presented.

Moreover, the traditional deference non-doctors afford doctors in complicated medical matters,

such as was presented to Encarnacion, Peterson, and Pidel in investigating Lana’s case, was

objectively reasonable and the reliance thereupon by Encarnacion, Peterson, and Pidel passes the

applicable deferential ‘reasonable basis’ standard courts employ. See V.S. v. Muhammad, 595


                                                 46
F.3d at 431 (finding it reasonable to rely upon a doctor’s diagnosis of child abuse in commencing

child protective proceedings and wholly unreasonable that, before such reliance is placed,

caseworkers should first assess the reliability of a such doctor’s past and present diagnoses,

especially when the doctor is otherwise qualified); see also supra at Part III(B)(7)(b) (discussing,

inter alia, V.S. v. Muhammad and qualified immunity); Southerland, 680 F.2d at 152 (“An

investigation passes constitutional muster provided simply that case workers have a ‘reasonable

basis’ for their findings of abuse.” (quotation omitted)); Wilkinson, 182 F.3d at 108 (concluding

that the “reasonable basis test” requires that caseworkers’ decisions to substantiate an allegation

of child abuse “be consistent with some significant portion of the evidence before the”); see e.g.,

Walker I, 63 F. Supp.3d at 316 (finding it objectively reasonable for a caseworker who was not a

physician, to subsequently re-evaluate whether marks on child’s body were evidence of abuse

after additional events developed in the state protective action). Hence, on the record presented,

the investigation of CPS workers Encarnacion, Peterson, and Pidel passes constitutional muster

as they had a reasonable basis to suspect child abuse and neglect, thereby entitling them to

qualified immunity from Plaintiffs’ § 1983 claims.

               8. Plaintiffs’ Monell Claims

       It is undisputed that “Plaintiffs have no evidence that a custom or policy of Defendant

County of Suffolk caused a violation of their constitutional rights.” (County’s Rule 56.1

Statement, ¶21; cf., Plaintiffs’ Rule 56.1 Statement, in toto.) Given this absence, the Plaintiffs

cannot establish a violation of their constitutional rights pursuant to a custom or policy;

therefore, as a matter of law, their Monell claim fails. See, e.g., Askins v. Doe No. 1, 727 F.3d

248, 253 (2d Cir. 2013)(“Establishing the liability of the municipality requires a showing that the

plaintiff suffered a tort in violation of federal law committed by the municipal actors and, in


                                                 47
addition, that their commission of the tort resulted from a custom or policy of the municipality.”

(citations omitted)).

               9. Plaintiffs’ Pendant State Law Claims

       Regarding their pendant state law causes of action against the County Defendants, by

failing to address those claims in their Opposition, Plaintiffs are deemed to have waived them.

(See supra at Part III(B)(4) (discussing waiver of claim when plaintiff fails to argue in support of

such claim, and collecting cases).)

       Even if that were not so, Plaintiffs have not presented any evidence to dispute the County

Defendants’ claim that Mother and Father failed to appear for their respective §50-h hearings.

See, e.g., Duncan v. City of N.Y., Nos. 11-cv-3901, 12-cv-1565, 2017 WL 3105856, at *5

(E.D.N.Y. July 21, 2017) (instructing that only basis for excusing compliance with §50-h

requirement is exceptional circumstance)(collecting cases). Nor do they dispute that Mother’s

and Father’s failures to appear at those hearings precludes Plaintiffs from proceeding with their

pendent state law claims. See Przybyla v. County of Suffolk, No. 09-cv-5129, 2017 WL

1274051, at *2 (E.D.N.Y. Mar. 3, 2017)(“A party who has failed to comply with a demand for

examination pursuant to General Municipal Law § 50-h is precluded from commencing an action

against a municipality.” (quoting Bernoudy v. County of Westchester, 40 A.D.3d 896, 897 (2d

Dep’t 2007)). Accordingly, as a matter of law, the County Defendants are entitled to summary

judgment in their favor as to the Plaintiffs’ pendent state law claims.

       As a further alternative basis for granting summary judgment in the County Defendants’

favor as to the Plaintiffs’ state-law claims: “New York law provides absolute immunity for state

and local employees when they perform discretionary, as opposed to ministerial, functions[,] . . .

[which] protection extends to the state itself as well as its subdivisions.” Tenenbaum, 193 F.3d


                                                 48
at 606 (citing Tango v. Tulevech, 61 N.Y.2d 34, 40 (1983); Arteaga v. State, 72 N.Y.2d 212, 216

(1988)). “’[D]iscretionary acts a[re] those which ‘involve the exercise of reasoned judgment

which could typically produce different acceptable results.’” Tenenbaum v. Williams, 862 F.

Supp. 962, 981 (E.D.N.Y. 1994)(quoting Tango, 61 N.Y.2d at 41), aff’d in part, vacated in part,

193 F.3d 581 (2d Cir. 1999). Based on the present record, there is not dispute that the CPS

workers were performing discretionary acts in commencing the Protective Proceedings;

therefore, the County Defendants would be absolutely immune to liability on Plaintiffs’ state-law

claims of malicious prosecution and abuse of process which arise out of those acts. See V.S. v.

Muhammad, 595 F.3d at 432 (holding child protective services caseworkers entitled to absolute

immunity for claims of malicious prosecution and abuse of process under New York State law);

see also Tenenbaum, 193 F.3d at 606 (affirming district court’s finding that Child Welfare

Association workers’ actions of removing child from school and having her medically examined

for signs of sexual abuse were discretionary, entitling workers to absolute immunity from

plaintiffs’ state-law claims arising from those actions).

                                                ***

       In sum, despite their bald contention that “based upon the allegations appearing in the

Complaint and what has been proven at discovery, the County’s motion must be denied” (Opp’n

at 19), on the record presented, there is an absence of admissible evidence supporting the finding

of material disputed facts that would preclude the granting of the County Defendants’ Summary

Judgment Motion. The Court has considered the Plaintiffs’ remaining arguments and finds them

to be without merit.




                                                 49
IV.    Conclusion

       Accordingly, after drawing all inferences and resolving all ambiguities in favor of the

Plaintiffs, but finding that no rational jury could find in their favor on their causes of action

against the County Defendants, IT IS HEREBY ORDERED that the County Defendants’

Summary Judgment Motion is GRANTED in its entirety; the Clerk of Court is directed to enter

judgment in favor of the County Defendants.

       The July 31, 2019 Pretrial Conference is marked off the Court’s calendar.



       SO ORDERED this 29th day of July 2019 at Central Islip, New York.

                                                       /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge




                                                  50
